Name: Council Decision (CFSP) 2018/458 of 19 March 2018 repealing Common Position 97/193/CFSP on restrictive measures aimed at persons having perpetrated violent acts during the incidents in Mostar on 10 February 1997
 Type: Decision
 Subject Matter: Europe;  rights and freedoms;  civil law;  European construction;  international affairs;  political geography;  criminal law
 Date Published: 2018-03-20

 20.3.2018 EN Official Journal of the European Union L 77/16 COUNCIL DECISION (CFSP) 2018/458 of 19 March 2018 repealing Common Position 97/193/CFSP on restrictive measures aimed at persons having perpetrated violent acts during the incidents in Mostar on 10 February 1997 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 17 March 1997 the Council adopted Common Position 97/193/CFSP (1). (2) On the basis of a review of Common Position 97/193/CFSP, the measures imposed by the Common Position should be lifted. (3) Common Position 97/193/CFSP should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 Common Position 97/193/CFSP is hereby repealed. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 19 March 2018. For the Council The President F. MOGHERINI (1) Common Position 97/193/CFSP of 17 March 1997 defined by the Council on the basis of Article J.2 of the Treaty on European Union, on restrictive measures aimed at persons having perpetrated violent acts during the incidents in Mostar on 10 February 1997 (OJ L 81, 21.3.1997, p.1).